DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 - 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over SEN et al (US 2019/0138599) in view of Ravindran et al (US 2018/0293497).
As to claim 1, SEN et al teaches a system comprising:
a configurable neural network engine (paragraph [0055]...trained neural network 510 may be a 3-level neural network with an input layer, hidden layer, and output layer) operating on a plurality of processors (paragraph [0058]...the method can be implemented with any suitable processing node/module);
an automated knowledge matrix creation system (paragraph [0048]...generate vector matrix 506) operating on a processor (paragraph [0031]...matrix generator comprise a combination of computer-readable logic instructions stored on a memory, and executable by a processor to perform the various operations described herein) and coupled to the configurable neural network engine, the automated knowledge matrix creation system configured to provide an input paragraph [0053]...vector matrix 506 is input into a trained neural network 510); and
a machine comprehension system (paragraph [0053]...annotated data 512 may comprise chat data, such as text strings that represent turns in a chat (e.g., entries of a message by a chat user), where the annotations for one of the text strings may comprise a characteristic matrix that indicates emotion values across a plurality of emotion categories for a subset of words in the one text string) coupled to the configurable neural network engine and configured to associate a plurality of product development documents (paragraph [0053]... annotated data 512 may comprise chat data, such as text strings that represent turns in a chat (e.g., entries of a message by a chat user) ;  paragraph [0034]... Annotated data may comprise electronic communications obtained by retrieval module 302, or electronic communications stored by any other suitable means) with a knowledge base (paragraph [0037]...dictionary generator module 312...emotion representative dictionary 314) of customer-vendor interactions (paragraph [0034]...the annotations for a given text string may comprise a characteristic matrix that indicates emotion values across a plurality of emotion categories for a subset of words in the text string... annotations may also comprise a characteristic tuple that indicates emotion values for the entire associated text string across a plurality of emotion categories ; paragraph [0003]...current customer service divisions may be dependent on individuals to detect a customer’s emotions or reaction, such as dissatisfaction at the experience or anger at the product or service that the interaction relates to, and thus the quality of the customer service may vary greatly based on the individual providing the service. In other examples, marketing divisions that are better able to detect excitement over a product or service in electronic communication will have more success converting potential customers into realized customers) and to provide input to the neural network engine (paragraph [0055]...trained neural network 510 may be trained using annotated data 512 such that the trained neural network receives input that comprises a characteristic matrix and outputs a characteristic tuple).

However, Ravindran et al teaches a configurable neural network engine is a dynamically (paragraph [0019]...computer-readable medium 110 may be any medium that participates in providing instructions to processor(s) 102 for execution, including without limitation, non-volatile storage media (e.g., optical disks, magnetic disks, flash drives, etc.), or volatile media (e.g., SDRAM, ROM, etc.).) configurable neural network engine (paragraph [0011]... A long short term memory (LSTM) network may use this data to predict what and when the next transaction will be. A LSTM network comprises a recurrent neural network (RNN) architecture. A LSTM network can be universal in the sense that given enough network units it can compute anything a conventional computer can compute, provided it has the proper weight matrix, which may be viewed as its program. A LSTM network may be well-suited to learn from experience to classify, process and predict time series when there are varying time lags. With training, the LSTM network may output accurate predictions, such as, for example, regarding what/when a next transaction will be.; paragraph [0038]...in the LSTM example model, time can be implicitly modeled, the model can learn the temporal sequence information) (Examiner’s Note: Figure 1 shows a computer-readable medium 110 wherein the configurable neural network engine 118 is located. Ravindran et al teaches in paragraph [0019]... computer-readable medium 110 may be any medium that participates in providing instructions to processor(s) 102 for execution, including without limitation, non-volatile storage media (e.g., optical disks, magnetic disks, flash drives, etc.), or volatile media (e.g., SDRAM (Synchronous Dynamic Random-access Memory), ROM, etc.)). Therefore, the configurable neural network engine is obviously a dynamic configurable neural network engine). (Also taught in Wang et al (US 10,499,081)... (column 17, lines 40 – 45...the computing device may also include one or more memory units 604 (e.g., random access memory (RAM), dynamic random access memory (DRAM), read-only memory (ROM), and the like) ; (column 5, lines 43 – 47... The neural network may be any type known in the art but preferably the neural network is a Recurrent Neural Network (RNN). The RNN may be a convolutional RNN (CRNN). In an alternative embodiment the RNN is a long short term memory (LSTM) RNN of any type))


As to claim 2, Ravindran et al teaches the dynamically (paragraph [0019]...computer-readable medium 110 may be any medium that participates in providing instructions to processor(s) 102 for execution, including without limitation, non-volatile storage media (e.g., optical disks, magnetic disks, flash drives, etc.), or volatile media (e.g., SDRAM, ROM, etc.).) configurable neural network engine (paragraph [0011]... A long short term memory (LSTM) network may use this data to predict what and when the next transaction will be. A LSTM network comprises a recurrent neural network (RNN) architecture. A LSTM network can be universal in the sense that given enough network units it can compute anything a conventional computer can compute, provided it has the proper weight matrix, which may be viewed as its program. A LSTM network may be well-suited to learn from experience to classify, process and predict time series when there are varying time lags. With training, the LSTM network may output accurate predictions, such as, for example, regarding what/when a next transaction will be.; paragraph [0038]...in the LSTM example model, time can be implicitly modeled, the model can learn the temporal sequence information)  comprises a long short term memory neural network algorithm (paragraph [0031]...learning and prediction system 118 may utilize one or more deep learning models. Deep learning models are advanced machine learning algorithms based on computational models of the brain).
Therefore, it would have been obvious for one having ordinary skill in the art, at the time the invention was made for the dynamically configurable neural network engine comprises a long short term memory neural network algorithm, for the same reasons as above.

As to claims 3 and 4, Ravindran et al teaches the dynamically (paragraph [0019]...computer-readable medium 110 may be any medium that participates in providing instructions to processor(s) 102 for execution, including without limitation, non-volatile storage media (e.g., optical disks, magnetic disks, flash drives, etc.), or volatile media (e.g., SDRAM, ROM, etc.).) configurable neural network engine (paragraph [0011]... A long short term memory (LSTM) network may use this data to predict what and when the next transaction will be. A LSTM network comprises a recurrent neural network (RNN) architecture. A LSTM network can be universal in the sense that given enough network units it can compute anything a conventional computer can compute, provided it has the proper weight matrix, which may be viewed as its program. A LSTM network may be well-suited to learn from experience to classify, process and predict time series when there are varying time lags. With training, the LSTM network may output accurate predictions, such as, for example, regarding what/when a next transaction will be.; paragraph [0038]...in the LSTM example model, time can be implicitly modeled, the model can learn the temporal sequence information) comprising a long short term memory neural network algorithm (paragraph [0031]...learning and prediction system 118 may utilize one or more deep learning models. Deep learning models are advanced machine learning algorithms based on computational models of the brain) with a plurality of nodes (paragraph [0033]...neural network 202 includes an input layer, a hidden layer, and an output layer. The point-wise non linearity of each layer may vary depending on the type of layer. Each layer may be composed of a plurality of nodes, which are also referred to as neurons. Nodes from a given layer may be connected to some or all of the nodes in the next layer, and each of these connections may be characterized by a weight. Each node/neuron in one layer may be fully connected to all the nodes above and below this layer), each node having an associated memory function (paragraph [0033]...in 206, a node may receive data a.sub.1-a.sub.n from the n nodes of the previous layer, and may process the data according to a specified algorithm involving the weights w of the connections. Diagram 204 is the same neural network diagram of 202, but highlights the hidden layers. Several such hidden layers can be added in an LSTM to learn association between transactions. 206 illustrates how the different weights can lead to an activation of the node/neuron. 208 describes a cost function algorithm showing how the weights can be learned when the prediction error is propagated back by a backpropagation algorithm, such as one of the examples shown in 210. Neural network 202 may have a cost function 208. For example, the cost function may be the cross entropy between the target values and the output of the network obtained by feeding a given input vector).
It would have been obvious for the dynamically configurable neural network engine comprising a long short term memory neural network algorithm with a plurality of nodes, each node having an associated memory function, for the same reasons as above. 

As to claim 5, modified SEN et al teaches the dynamically (Ravindran et al paragraph [0019]...computer-readable medium 110 may be any medium that participates in providing instructions to processor(s) 102 for execution, including without limitation, non-volatile storage media (e.g., optical disks, magnetic disks, flash drives, etc.), or volatile media (e.g., SDRAM, ROM, etc.).) configurable neural network engine (Ravindran et al paragraph [0011]... A long short term memory (LSTM) network may use this data to predict what and when the next transaction will be. A LSTM network comprises a recurrent neural network (RNN) architecture. A LSTM network can be universal in the sense that given enough network units it can compute anything a conventional computer can compute, provided it has the proper weight matrix, which may be viewed as its program. A LSTM network may be well-suited to learn from experience to classify, process and predict time series when there are varying time lags. With training, the LSTM network may output accurate predictions, such as, for example, regarding what/when a next transaction will be.; paragraph [0038]...in the LSTM example model, time can be implicitly modeled, the model can learn the temporal sequence information) comprises a long short Ravindran et al paragraph [0031]...learning and prediction system 118 may utilize one or more deep learning models. Deep learning models are advanced machine learning algorithms based on computational models of the brain) with a plurality of nodes (Ravindran et al paragraph [0033]...neural network 202 includes an input layer, a hidden layer, and an output layer. The point-wise non linearity of each layer may vary depending on the type of layer. Each layer may be composed of a plurality of nodes, which are also referred to as neurons. Nodes from a given layer may be connected to some or all of the nodes in the next layer, and each of these connections may be characterized by a weight. Each node/neuron in one layer may be fully connected to all the nodes above and below this layer), each node having an associated memory function (Ravindran et al paragraph [0033]...in 206, a node may receive data a.sub.1-a.sub.n from the n nodes of the previous layer, and may process the data according to a specified algorithm involving the weights w of the connections. Diagram 204 is the same neural network diagram of 202, but highlights the hidden layers. Several such hidden layers can be added in an LSTM to learn association between transactions. 206 illustrates how the different weights can lead to an activation of the node/neuron. 208 describes a cost function algorithm showing how the weights can be learned when the prediction error is propagated back by a backpropagation algorithm, such as one of the examples shown in 210. Neural network 202 may have a cost function 208. For example, the cost function may be the cross entropy between the target values and the output of the network obtained by feeding a given input vector) configured to receive the input (paragraph [0053]...vector matrix 506 is input into a trained neural network 510) from the automated knowledge matrix creation system (paragraph [0048]...generate vector matrix 506).

As to claim 6, modified SEN et al teaches the dynamically (Ravindran et al paragraph [0019]...computer-readable medium 110 may be any medium that participates in providing instructions to processor(s) 102 for execution, including without limitation, non-volatile storage media (e.g., optical disks, magnetic disks, flash drives, etc.), or volatile media (e.g., SDRAM, ROM, etc.).) configurable neural Ravindran et al paragraph [0011]... A long short term memory (LSTM) network may use this data to predict what and when the next transaction will be. A LSTM network comprises a recurrent neural network (RNN) architecture. A LSTM network can be universal in the sense that given enough network units it can compute anything a conventional computer can compute, provided it has the proper weight matrix, which may be viewed as its program. A LSTM network may be well-suited to learn from experience to classify, process and predict time series when there are varying time lags. With training, the LSTM network may output accurate predictions, such as, for example, regarding what/when a next transaction will be.; paragraph [0038]...in the LSTM example model, time can be implicitly modeled, the model can learn the temporal sequence information) comprises a long short term memory neural network algorithm (Ravindran et al paragraph [0031]...learning and prediction system 118 may utilize one or more deep learning models. Deep learning models are advanced machine learning algorithms based on computational models of the brain) with a plurality of nodes (Ravindran et al paragraph [0033]...neural network 202 includes an input layer, a hidden layer, and an output layer. The point-wise non linearity of each layer may vary depending on the type of layer. Each layer may be composed of a plurality of nodes, which are also referred to as neurons. Nodes from a given layer may be connected to some or all of the nodes in the next layer, and each of these connections may be characterized by a weight. Each node/neuron in one layer may be fully connected to all the nodes above and below this layer), each node having an associated memory function (Ravindran et al paragraph [0033]...in 206, a node may receive data a.sub.1-a.sub.n from the n nodes of the previous layer, and may process the data according to a specified algorithm involving the weights w of the connections. Diagram 204 is the same neural network diagram of 202, but highlights the hidden layers. Several such hidden layers can be added in an LSTM to learn association between transactions. 206 illustrates how the different weights can lead to an activation of the node/neuron. 208 describes a cost function algorithm showing how the weights can be learned when the prediction error is propagated back by a backpropagation algorithm, such as one of the examples shown in 210. Neural network 202 may have a cost function 208. For example, the cost function may be the cross entropy between the target values and the output of the network obtained by feeding a given input vector) configured to paragraph [0055]...trained neural network 510 may be trained using annotated data 512 such that the trained neural network receives input that comprises a characteristic matrix and outputs a characteristic tuple) from the machine comprehension system (paragraph [0053]...annotated data 512 may comprise chat data, such as text strings that represent turns in a chat (e.g., entries of a message by a chat user), where the annotations for one of the text strings may comprise a characteristic matrix that indicates emotion values across a plurality of emotion categories for a subset of words in the one text string)

As to claim 7, modified SEN et al teaches the dynamically (Ravindran et al paragraph [0019]...computer-readable medium 110 may be any medium that participates in providing instructions to processor(s) 102 for execution, including without limitation, non-volatile storage media (e.g., optical disks, magnetic disks, flash drives, etc.), or volatile media (e.g., SDRAM, ROM, etc.).) configurable neural network engine (paragraph [0011]... A long short term memory (LSTM) network may use this data to predict what and when the next transaction will be. A LSTM network comprises a recurrent neural network (RNN) architecture. A LSTM network can be universal in the sense that given enough network units it can compute anything a conventional computer can compute, provided it has the proper weight matrix, which may be viewed as its program. A LSTM network may be well-suited to learn from experience to classify, process and predict time series when there are varying time lags. With training, the LSTM network may output accurate predictions, such as, for example, regarding what/when a next transaction will be.; paragraph [0038]...in the LSTM example model, time can be implicitly modeled, the model can learn the temporal sequence information) comprises a long short term memory neural network algorithm (Ravindran et al paragraph [0031]...learning and prediction system 118 may utilize one or more deep learning models. Deep learning models are advanced machine learning algorithms based on computational models of the brain) with a plurality of nodes (Ravindran et al paragraph [0033]...neural network 202 includes an input layer, a hidden layer, and an output layer. The point-wise non linearity of each layer may vary depending on the type of layer. Each layer may be composed of a plurality of nodes, which are also referred to as neurons. Nodes from a given layer may be connected to some or all of the nodes in the next layer, and each of these connections may be characterized by a weight. Each node/neuron in one layer may be fully connected to all the nodes above and below this layer), each node having an associated forget function (Ravindran et al paragraph [0038]...LSTM network 504 may be an advanced version of recurrent neural network 502. RNNs aim to learn and memorize all input sequences, whereas LSTM aims to learn relevant significant sequence patterns and forget the less relevant ones) configured to forget the input (paragraph [0053]...vector matrix 506 is input into a trained neural network 510) from the automated knowledge matrix creation system (paragraph [0048]...generate vector matrix 506).

As to claim 8, modified SEN et al teaches the dynamically (Ravindran et al paragraph [0019]...computer-readable medium 110 may be any medium that participates in providing instructions to processor(s) 102 for execution, including without limitation, non-volatile storage media (e.g., optical disks, magnetic disks, flash drives, etc.), or volatile media (e.g., SDRAM, ROM, etc.).) configurable neural network engine (paragraph [0011]... A long short term memory (LSTM) network may use this data to predict what and when the next transaction will be. A LSTM network comprises a recurrent neural network (RNN) architecture. A LSTM network can be universal in the sense that given enough network units it can compute anything a conventional computer can compute, provided it has the proper weight matrix, which may be viewed as its program. A LSTM network may be well-suited to learn from experience to classify, process and predict time series when there are varying time lags. With training, the LSTM network may output accurate predictions, such as, for example, regarding what/when a next transaction will be.; paragraph [0038]...in the LSTM example model, time can be implicitly modeled, the model can learn the temporal sequence information) comprises a long short term memory neural network algorithm (Ravindran et al paragraph [0031]...learning and prediction system 118 may utilize one or more deep learning models. Deep learning models are advanced machine learning algorithms based on computational models of the brain) with a plurality of nodes (Ravindran et al paragraph [0033]...neural network 202 includes an input layer, a hidden layer, and an output layer. The point-wise non linearity of each layer may vary depending on the type of layer. Each layer may be composed of a plurality of nodes, which are also referred to as neurons. Nodes from a given layer may be connected to some or all of the nodes in the next layer, and each of these connections may be characterized by a weight. Each node/neuron in one layer may be fully connected to all the nodes above and below this layer), each node having an associated forget function (Ravindran et al paragraph [0038]...LSTM network 504 may be an advanced version of recurrent neural network 502. RNNs aim to learn and memorize all input sequences, whereas LSTM aims to learn relevant significant sequence patterns and forget the less relevant ones) configured to forget the input (paragraph [0055]...trained neural network 510 may be trained using annotated data 512 such that the trained neural network receives input that comprises a characteristic matrix and outputs a characteristic tuple) from the machine comprehension system (paragraph [0053]...annotated data 512 may comprise chat data, such as text strings that represent turns in a chat (e.g., entries of a message by a chat user), where the annotations for one of the text strings may comprise a characteristic matrix that indicates emotion values across a plurality of emotion categories for a subset of words in the one text string).

Claim 9 has similar limitations as claim 1. Therefore, the claim is rejected for the same reasons as above. 

Claim 10 has similar limitations as claim 2. Therefore, the claim is rejected for the same reasons as above. 

Claim 11 has similar limitations as claim 3. Therefore, the claim is rejected for the same reasons as above. 

Claim 12 has similar limitations as claim 4. Therefore, the claim is rejected for the same reasons as above. 

Claim 13 has similar limitations as claim 5. Therefore, the claim is rejected for the same reasons as above. 

Claim 14 has similar limitations as claim 6. Therefore, the claim is rejected for the same reasons as above. 

Claim 15 has similar limitations as claim 7. Therefore, the claim is rejected for the same reasons as above. 

Claim 16 has similar limitations as claim 8. Therefore, the claim is rejected for the same reasons as above. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075.  The examiner can normally be reached on Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 571-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRANDON S COLE/           Primary Examiner, Art Unit 2122